Citation Nr: 0217184	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  96-03 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for atypical psychosis, 
dysthymia with major depression, currently rated 50 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

Review of the claims file reveals that the appellant served 
in the Puerto Rico Air National Guard from July 1973 to July 
1979 and had various periods of active duty.  His appeal 
comes before the Board of Veterans' Appeals (Board) from a 
rating decision by the Department of Veterans Affairs (VA) 
San Juan, Puerto Rico, Regional Office (RO).  


FINDING OF FACT

The appellant's atypical psychosis, dysthymia with major 
depression, is productive of severe social and industrial 
impairment.  


CONCLUSION OF LAW

The criteria for a 70 percent rating for atypical psychosis, 
dysthymia with major depression, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, 
Diagnostic Code 9210 (1995, 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his service-connected atypical 
psychosis, dysthymia with major depression, is more severely 
disabling than currently evaluated, and, therefore, warrants 
a higher rating.  

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b)).  In the present case, the appellant 
has been notified in the April 1995, December 1995, and 
January 1999 rating decisions, the December 1995 statement 
of the case (SOC), and the August 1997, January 1999, and 
March 2002 supplemental statements of the case (SSOCs) of 
the evidence necessary to substantiate his claim of 
entitlement to an increased rating for his service-connected 
atypical psychosis, dysthymia with depression, and of the 
applicable laws and regulations.  Additionally, in June 
2001, March 2002, and May 2002, the RO sent the appellant 
letters informing him as to what evidence was necessary in 
order for VA to grant his claim.  It informed him that it 
would assist in obtaining identified records, but that it 
was his duty to give enough information to obtain the 
additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the Secretary).  Additionally, 
along with the copies of the aforementioned rating 
decisions, the appellant was sent a VA Form 4107 explaining 
his rights in the VA claims process.  The Board concludes 
that the discussions in the rating decision, the SOC, and 
the SSOCs, along with the June 2001, March 2002, and May 
2002 VA letters, adequately informed the appellant of the 
evidence needed to substantiate his claim and complied with 
VA's notification requirements that are set out in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the appellant's service 
medical records, VA and private medical treatment records, 
and copies of the reports of all the VA psychiatric 
examinations that have been conducted throughout the years.  
Further, in keeping with the duty to assist, the appellant 
was provided VA psychiatric examinations in May 1997, 
February 1998, July 1998, and July 2001 in connection with 
the current claim.  The appellant has not identified any 
additional records that may still be outstanding.  The Board 
notes that the appellant's spouse presented testimony at a 
January 1998 Regional Office hearing with regards to the 
appellant's claim.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate a blind, unquestioning adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

VA outpatient and hospitalization records dated from the 
early 1980's up to the present time show treatment for 
psychiatric problems.  

In a February 1986 decision, the Social Security 
Administration awarded the appellant disability benefits on 
a finding that he had organic mental disorders that had 
rendered him disabled since October 1981.  

At a January 1992 VA psychiatric examination, the appellant 
was noted to be well-developed and well-nourished, while 
appearing older than his stated age.  He was dressed 
casually, and was described as wearing a cap on his head and 
looking filthy.  He was considered to be in good contact 
with reality.  He was coherent and relevant, although very 
superficial and vague with a depressive tone.  No real overt 
depressive signs were detected.  He appeared explosive with 
little tolerance.  No delusional material or suicidal 
ruminations were detected.  He was oriented, with preserved 
memory and good retention and recall.  Sensorium was clean.  
The diagnosis was atypical psychosis, in partial remission.  

At a May 1997 VA psychiatric examination, the appellant was 
clean, adequately dressed, and groomed.  He was somewhat 
tense, defensive, and guarded.  He was alert and oriented 
times three.  He was somewhat depressed, and his affect was 
constricted.  Attention, concentration, and memory were 
good, but he did not volunteer information.  He was vague 
and evasive on some responses.  Speech was clear and 
coherent.  It was reported that he was not hallucinating, 
and not suicidal or homicidal.  His insight and judgment 
were considered fair, as was his impulse control.  The 
diagnosis was dysthymia, and the Global Assessment of 
Functioning (GAF) was 70.  

In a December 1997 psychiatric examination report, A. L. 
Sanchez, M.D., noted that the appellant has been followed in 
regularly scheduled sessions between May 1996 and December 
1997, and had presented subjective complaints that were 
mainly feelings of emptiness, lack of interest, lack of 
enjoyment of pleasurable activities, inability to persevere 
in simple tasks, low energy, and periods of intense sadness 
associated with "negative" (i.e. 
suicida1/nihilistic)thoughts.  He was poorly groomed, wore 
worn and loose clothes of vaguely military style and color, 
and was unshaven, apparently for many days.  He was distant 
and poorly responsive, making generally pertinent but not 
detailed responses.  His voice was low and monotonous, and 
he remained silent and distracted if not prompted for 
answers.  Psychomotor activity was slowed.  Mood was 
severely depressed and hostile.  Production of thought was 
scant and not very realistic.  Flow was slow, with apparent 
blocking.  Content of thought included marked loss of self 
esteem, despondency, anhedonia, and both nihilistic and 
self-destructive thoughts; the latter not as well-formed as 
they had been previously.  

There was a general detachment of his affects and interest 
in all periphery, and he was solely focused into himself, 
his mental processes, and internal preoccupations.  
Perceptual disorder was present, and delusionary material 
was perceived, but not openly discussed.  He was disoriented 
in time and showed gross losses in all superior intellectual 
functions, such as memory, both recent and distant recall, 
and the ability to retain and concentrate.  Attention span 
was very short.  Judgment was very poor, and insight was 
superficial at best.  The diagnosis was major depression 
with psychotic features.  The examiner's summary noted that 
the appellant had continued his gradual deterioration to the 
extent that at the present time, he was not only disabled 
totally for productive work, but was unable to tend for 
himself in a limited home environment without supervision 
and guidance.  He was unresponsive to adequate treatment, 
which was only serving as a retardant to preserve his 
minimal ego resources.  Current treatment was noted to 
consist of individual psychotherapy with collateral visits, 
and Serzone-300 mg.  The prognosis was considered poor, and 
he was not considered able to handle funds.  

A January 1998 medical record from M. A. Fabiani, M.D., 
noted that the appellant had poor self esteem, suicidal 
ideas, flight of ideas, severe insomnia, irritability, 
little motivation, and inability to take pressures.  His 
emotional condition was reported to have undergone a 
progressive deterioration, and he was considered to be 
totally incapacitated to work due to risk to himself as well 
as to anyone who depended upon him.  

The appellant's spouse provided testimony at a January 1998 
Regional Office hearing.  She described his ongoing 
deterioration, including his inability to sleep, his 
depression, his crying spells, his aggressiveness towards 
neighbors, his lack of hygiene and personal care, and his 
unwillingness to do anything around the house except watch 
television and listen to music.  

At a February 1998 VA psychiatric examination, the appellant 
indicated that basically he was depressed.  He stated that 
his original family did not relate to him because of his 
past behavior towards them, but that he got strength from 
his two sons because they were involved in music and he was 
a frustrated musician.  He was a well-developed, well 
nourished male, who came to the interview casually dressed 
and with a rather unkempt beard.  He wore dark sunglasses 
during the whole interview and never took them off.  The 
examiner indicated that on various occasions the appellant 
made gestures and sounds as if he was crying, but that no 
real tears were seen; otherwise, he did not show any 
abnormal tremors, tics, or mannerisms, and was fully aware 
of the interview situation.  The appellant described 
depressive feelings, isolation, and loss of interest in 
things at times.  He was very affected when he spoke about 
the death of a friend who committed suicide after deciding 
to go to the United States, apparently looking for better 
things for himself and his family.  The appellant did not 
verbalize any active suicidal or homicidal ideas, and was 
not delusional or actively hallucinating.  The affect that 
he displayed was fairly adequate.  Mood was somewhat 
depressed.  He was oriented in person, place, and time.  
Memory was preserved, as well as his intellectual 
functioning.  Judgment was fair, but insight was poor.  The 
veteran was mentally competent to handle VA funds.  The 
diagnosis was dysthymia with episodes of major depression.  
Global Assessment of Functioning (GAF) was 60.  The examiner 
opinioned that on account of the persistence or chronicity 
of symptoms the appellant had shown he would not be able to 
maintain a gainful occupation, but that the opinion of Dr. 
Llona that the appellant was mentally incompetent was not 
shared, because he was very well aware of reality and also 
capable of dealing with monetary benefits.  

The VA psychiatrist who performed the May 1997 and February 
1998 psychiatric examinations reviewed the claims file in 
July 1998 and reported that it was quite clear that the 
symptoms presented by the appellant since his first 
admission had been those of depression, which he himself 
recognized.  The psychiatrist stated that she could not 
understand why the appellant had been service connected for 
atypical psychosis, based on hospitalization in 1986, 
because even though the same diagnosis appeared in three 
different VA examinations (all by the same examiner), it was 
considered in partial remission and the reports didn't 
really sustain the diagnosis.  It was noted that no active 
psychotic symptoms were described or found when the 
appellant was examined in 1997 and more recently.  The level 
of depression manifested complied with diagnosis of 
dysthymia, and it had been clearly specified that the 
persistence and chronicity of the appellant's symptoms 
prevented him from sustaining a gainful occupation.  The 
psychiatrist stated that to comply with diagnostic 
requirements, the appellant's diagnosis would read as 
follows: AXIS I- atypical psychosis, by record dysthymia, 
with recurrent major depression; AXIS II- borderline 
personality features with paranoid elements.  GAF was 
considered to be in the 55-50 range.  The psychiatrist 
stated that appellant's predominant symptoms had been, and 
still were, those of depression, and that the diagnosis of 
atypical psychosis made in 1986 should have been major 
depression, with psychotic features, based on the symptoms 
described in the April 1986 VA hospital discharge summary.  

At the most recent VA psychiatric examination, performed in 
July 2001, the appellant was clean, overweight, and wore 
fatigue shorts and an FBI cap.  He was alert and oriented 
times three.  Mood was depressed, and affect was 
constricted.  Attention was good.  Concentration was good.  
Memory was fair.  Speech was clear and coherent.  He was not 
hallucinating, nor was he suicidal or homicidal.  Insight 
and judgment were fair.  He exhibited good impulse control.  
The diagnosis was dysthymia and alcohol dependence, in 
partial remission.  

Service connection was granted for atypical psychosis by a 
May 1986 rating decision, which awarded a 50 percent rating 
under Diagnostic Code 9210 from January 27, 1986, to 
February 25, 1986, a temporary total rating (100 percent) 
under 38 C.F.R. § 4.29 from February 26, 1986, to April 30, 
1986, and a 30 percent rating effective May 1, 1986.  
Following testimony by the appellant's spouse at the January 
1998 Regional Office hearing, the hearing office, in a 
January 1999 decision awarded a temporary total rating (100 
percent) under 38 C.F.R. § 4.29 from August 4 to August 31, 
1994, and a 50 percent rating effective September 1, 1994.  
An April 1999 rating decision granted the appellant a total 
disability rating from January 16, 1998, based on individual 
unemployability due to his service-connected disabilities, 
which consisted of the atypical psychosis and lumbar 
myositis with radiculopathy, which was rated 60 percent 
disabling under Diagnostic Code 5293.  

Because the appellant's claim of entitlement to a higher 
evaluation for his atypical psychosis, dysthymic disorder 
with major depression was initiated before the rating 
criteria for evaluating mental disorders were changed on 
November 7, 1996, the Board will review the claim under both 
sets of criteria in order to accord him evaluation under the 
set of criteria that is more favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under the general rating formula for mental disorders prior 
to November 7, 1996, a 100 percent evaluation was assigned 
for atypical psychosis, dysthymia with major depression, 
when there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or when the attitudes 
of all contacts except the most intimate so adversely 
affected as to result in virtual isolation in the community; 
or when the veteran is demonstrably unable to obtain or 
retain employment.  See Johnson v. Brown, 7 Vet. App. 95, 
97-99 (1994).  A 70 percent evaluation is assigned when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability 
to obtain or retain employment.  A 50 percent evaluation is 
assigned when there is considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9210, prior to November 7, 1996.  

Under the general rating formula for mental disorders that 
became effective November 7, 1996, a 100 evaluation is 
assigned when atypical psychosis, dysthymia with major 
depression, results in total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent evaluation is 
assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  A 
50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9210, effective November 7, 1996.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States 
Court of Appeals for Veterans Claims, hereinafter the Court, 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2002).  

Though the recent VA examination report reflects relatively 
mild psychiatric symptoms, the overall evidence shows that 
the veteran exhibits a significant level of depression.  
This has been chronicled in examinations by Dr. Sanchez in 
1997 and by VA in 1998.  Resolving all doubt in the 
veteran's favor, the Board finds that his psychiatric 
symptomatology more nearly approximates the criteria for a 
70 percent rating under the old criteria, in that his 
psychiatric symptoms appear to more nearly approximate 
severe, rather than considerable, social and industrial 
impairment, thus warranting a 70 percent rating under 
38 C.F.R. § 4.7.  

However, notwithstanding the opinions by Dr. Sanchez and the 
VA psychiatrist that the appellant is unable to work because 
of his psychiatric disorder, the Board finds that his 
psychiatric symptomatology is not manifested by totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such 
as fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
or when the attitudes of all contacts except the most 
intimate so adversely affected as to result in virtual 
isolation in the community; or that he is demonstrably 
unable to obtain or retain employment so as to warrant a 100 
percent rating under the old criteria.  

The veteran's psychiatric disorder is not manifested by 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name so 
as to produce total occupational and social impairment that 
would warrant a 100 percent rating under the new criteria.  
The most recent VA examination revealed that appellant was 
clean, alert, and oriented times three, had a depressed mood 
and a constricted affect, showed good attention and 
concentration was good, fair memory, and clear and coherent 
speech.  He was not hallucinating, nor was he suicidal or 
homicidal.  Insight and judgment were fair, and he exhibited 
good impulse control.  Furthermore, the Board notes that his 
GAF has never been at the level indicative of such severity 
as to justify unemployability.  Therefore, the Board is 
unable to identify a basis to grant a rating greater than 70 
percent for the appellant's psychiatric disorder.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2001).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the 
Board must address referral under 38 C.F.R. §3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  In this case, the evidence of record does not 
indicate the veteran is frequently hospitalized for his 
psychosis or that it interferes with his employment to more 
than a severe degree.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.


ORDER

A 70 percent rating for atypical psychosis, dysthymia with 
major depression, is granted, subject to the laws and 
regulations governing the award of VA monetary benefits.  


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.
? 

 

